Editorial Contacts: Duane Brozek ViewSonic Corp. (909) 444-8746 duane.brozek@viewsonic.com VIEWSONIC REPORTS SECOND QUARTER 2 Second Quarter 2007 Results · Net sales were $423.9 million, an 11.8 percent increase over the second quarter of 2006 · Selling, general and administrative expenses decreased one percentage point from 7.9 percent of net sales in Q2 2006 to 6.9 percent of net sales in the second quarter of2007 · Net income of $5.9 million, a $5.4 million increase over the second quarter of 2006 WALNUT, Calif., Aug. 14, 2007 –ViewSonic® Corporation, a leading global provider of visual display products, today announced its financial results for the quarter ended June 30, 2007. Net sales were $423.9 million, an increase of 11.8 percent compared to $379.3 million in the second quarter of 2006. The increase in net sales was primarily driven by growth in unit shipments of LCD and projector products. Net income was $5.9 million in the second quarter of 2007 compared to $0.5 million in the second quarter of 2006. The increase in net income was primarily the result of the growth in net sales, higher gross margins and a reduction in ViewSonic’s selling, general and administrative expenses, which were 6.9 percent in the second quarter of 2007 compared to 7.9 percent in the second quarter of 2006. The second quarter of 2007 included a $3.7 million gain related to a litigation settlement related to certain commercial matters. "While the display industry as a whole experienced shortages in certain LCD sizes resulting in an increase in panel prices, we were able to grow sales in regional markets by enhancing our core product offerings and continuing to execute on strategic initiatives designed to improve our cost structure,”said James Chu, chairman and CEO of ViewSonic Corporation. “As a result of these efforts and improvements made in our supply chain and logistics processes, we were able to continue to grow our net income year-over-year.” For further information on ViewSonic’s results for the three and six month period ended June 30, 2007, please refer to the company’s Form 10-Q for the Quarterly Period ended June 30, 2007 filed with the U.S. Securities and Exchange Commission which is available at http://www.sec.gov and under the company information section of ViewSonic.com. -more- ViewSonic financial results for the quarter ended June 30, 2007 Page2of 3 About ViewSonic ViewSonic® Corporation is a leading global provider of visual display products. ViewSonic develops, markets and supports a broad range of innovative products including LCD monitors, LCD TVs, projectors, digital signage displays and other display products.For further information, please contact ViewSonic Corporation at 800.888.8583 or 909.444.8888; or visit www.ViewSonic.com. Forward-looking Statements This press release contains certain forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties, as well as assumptions that if they do not fully materialize or prove incorrect, could cause ViewSonic’s results to differ materially from those expressed or implied by such forward-looking statements. Such forward-looking statements include statements regarding ViewSonic’s expectations, beliefs, intentions or strategies regarding the Company’s business and financial results and other statements that can be identified by forward-looking words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "should," "will," and "would" or similar words. The risks and uncertainties that could cause ViewSonic’s results to differ materially from those expressed or implied by such forward-looking statements include ViewSonic’s ability to continue to grow sales in regional markets by enhancing its core product offerings and continuing ability to execute on strategic initiatives designed to improve its cost structure and other risks and uncertainties described more fully in ViewSonic’s reports filed with the U.S. Securities and Exchange Commission. These statements are based on information available to ViewSonic as of the date hereof and ViewSonic assumes no obligation to update the forward-looking statements included in this press release, whether as a result of new information, future events or otherwise. Trademark footnote: All corporate names and trademarks are the property of their respective companies. ViewSonic financial results for the quarter ended June 30, 2007 Page3of 3 (in thousands, except share data) For the Three Months For the Six Months ended June 30, ended June 30, 2007 2006 2007 2006 Net sales $ 423,867 $ 379,268 $ 833,705 $ 706,062 Cost of sales 388,510 349,070 765,000 645,648 Gross profit 35,357 30,198 68,705 60,414 Selling, general and administrative expenses 29,418 30,017 58,462 56,924 Income from operations 5,939 181 10,243 3,490 Other income (expense): Interest income (expense), net (735 ) 156 (899 ) 313 Other income (expense), net 1,532 285 1,706 1,621 Total other income (expense), net 797 441 807 1,934 Income before income taxes 6,736 622 11,050 5,424 Provision for income taxes 792 97 1,136 1,323 Net income 5,944 525 9,914 4,101 Preferred stock accretion - - - (48 ) Net income available to common shareholders $ 5,944 $ 525 $ 9,914 $ 4,053 Earnings per common share: Basic $ 0.02 $ - $ 0.03 $ 0.01 Diluted $ 0.02 $ - $ 0.03 $ 0.01 Weighted averages shares used in per share calculations: Basic 352,277 354,131 353,429 354,095 Diluted 359,439 360,749 360,209 360,757
